Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This final office action is in response to the application filed 10/8/2020.

Claims 1-19 are pending. Claims 1 and 13 are the independent claims. Claim 19 is new.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Vitus (9781106) in further view of von Badinski (20150223696)

Regarding claim 1, Vitus teaches a gesture-based access control system applied by a user, the system comprising: (Column 1 48-67, discloses a user authentication framework and using analyzing sensor data to determine access to a mobile device.  The sensors include a motion sensor and Fig. 6, Column 11 37-67, discloses facilitating authentication of a user based on sensor data) a local access assembly adapted to operate between an access state and a no-access state, (Column 11 35-67-Column 12 1-67, discloses various embodiments and arrangements of hardware and software and Column 1 15-67, discloses determining if the user is in possession of the device and Column 2 42-60, discloses determining whether the user is in possession of the device and determining whether to allow access for the user and Column 5 40-50, discloses authentication of a user.  Column 4 50-67, discloses receiving information locally on the mobile device.  The examiner interprets the access state and no access state by determining whether the user is in possession) the local access assembly including a controller to effect actuation between the access state and the no-access state and a signal receiver; (Column 2 1-67, discloses determining whether the user is in possession of the module and additional motion detection to classify a motion and toggle between the access and no access state, additional, as an option, the mobile device may receive a location of the device (signal receiver) to switch to an authentication mode (Column 11 44-67).  The location may affect the probabilities that were determined by detecting a motion of the device and update the state the user is in possession of the device or not and Column 7 4-56, discloses a sensor data analysis module that receives sensor data representing information captured from one or more sensors and is analyzed to determine any changes in sensor data such as motion to determine authentication and Column 8 23-45, discloses motions can be determined on sensor data and audio received by the device The examiner interprets one or more sensors including a location sensor receiver can affect the actuation between the user in possession (access state) or not in possession (no access)) and at least one of an environment detection system and an the internal activity notification module (Fig. 3, 300 and Column 2 1-20, discloses various environmental sensors in a system and sensor data analysis module 310) configured to at least determine a location of the mobile device with respect to the user;   (Column 2 30-45, discloses providing a location of the mobile device with respect to the user) one or more electronic storage mediums configured to store an application (Fig. 3, 310 and Column 3 40-50, discloses memory 230 that stores computer programs) and a preprogrammed gesture;  (Column 2 15-30, discloses classifying motions by type such as a user picking up a device) and one or more processors configured to receive information from the IMU sensor system (Column 6 42-57, discloses the mobile device can read motion sensor data from an IMU) and the at least one of the environment detection system (Fig. 3, 300, sensors 300) and the internal activity notification module, (Column 7-15, Fig. 3, 300, 310 discloses modules for facilitating authentication of a user including a location sensor and sensor data analysis module 310) and execute the application to associate the information to the preprogrammed gesture, (Column 2 15-30, discloses two states of the mobile device being a user in possession and not in possession and based on a type of motion received updating the states) and depending upon the association outputs a command signal to the controller of the local access assembly via the receiver to effect actuation from the no-access state to the access state. (Column 11 15-32, discloses using the location of the mobile device with respect to the user and fusing the information of the sensor data and Column 2 39-47, discloses updating the probabilities of the states that the user is possession of the device in order to allow passive authentication techniques)
Vitus fails to teach a mobile device in possession of the user and including an Inertial Measurement Unit (IMU) sensor system configured to detect a motion associated at least in-part with a pre-programmed gesture indicative of an intent of the user of the mobile device to gain access,
von Badinski teaches a mobile device in possession of the user (0004,0170, describes wearable Internet of Things (IOT) devices.  The examiner interprets the user is in possession of the device) and including an Inertial Measurement Unit (IMU) sensor system (0171, IMU sensors) configured to detect a motion associated at least in-part with a pre-programmed gesture indicative of an intent of the user of the mobile device to gain access, (0266, discloses unlocking a mobile device and 0288, discloses predetermined gestures for access to each of the discloses different data sets)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vitus to incorporate the teachings of von Badinski.  Doing so would allow for a preprogrammed motion to be stored that correlates to an individual access mode and upon receiving the preprogrammed motion trigger the mobile device to provide access to the user or not to provide access to the user depending if the received signal matched the previously stored information in order to facilitate access.  

Regarding claim 4, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 1, Vitus teaches wherein the environment detection system includes at least one of a temperature sensor, a light sensor, a proximity sensor, and a visual camera for locating the mobile device with respect to the user. (Column 4 1-20, discloses a temperature sensor and a proximity sensor)

Regarding claim 5, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 1. Vitus wherein the internal activity notification module is configured to determine at least one of the user texting utilizing the mobile device and the user conversing utilizing the mobile device. (Column 11 1-20, discloses a user texting and Column 10 40-57, discloses detecting a user making phone calls)

Regarding claim 6, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 5. Vitus teaches wherein the internal activity notification module is configured to determine at least one of the user texting utilizing the mobile device and the user conversing utilizing the mobile device. (Column 11 1-20, discloses a user texting and Column 10 40-57, discloses detecting a user making phone calls)

Regarding claim 7, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 1. Vitus teaches wherein the one or more electronic storage mediums and the one or more processors are part of the mobile device.  (Column 2 40-55, discloses a processor and an electronic storage medium)

Regarding claim 8, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 2.  Vitus teaches wherein the application includes a motion module configured to receive and categorize motion information from the IMU sensor system, (Column 2 15-31, discloses classifying motions by device type and updating states of the system based on the motion type and Fig. 4, discloses type of motions of the device based on sensor data) an environment module configured to receive and categorize environment information from the environment detection system, (Fig. 3, depicts modules and Column 6 55-67-Column 7 1-15, discloses a temperature of a person using the device and categorize a person as sick) and the internal activity notification module configured to determine a usage of the mobile device. (Column 10 1-11, discloses a current usage module awareness)

Regarding claim 10, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 9. Vitus teaches wherein the selection module is configured to compare the categorized information to a preprogrammed matrix of data. (Column 2 15-67, disclose states of the device and classifying motions of the device and Column 7 20-67, discloses detecting a motion to determine state mode and Column 9 15-60, discloses comparing motions learned and comparing to sensor data)

Regarding claim 11, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 10.  Vitus teaches wherein each one of the mode modules include an algorithm and preprogrammed motion scenario data tailored specifically toward the selection base on the categorized information. (Column 2 10-27, discloses a mode module that toggles between two states, the user being in possession of the device or not and classifying motion of the device by type and determining updating the state based on the detected motion and Fig. 3, depicts )

Regarding claim 12, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 11.  Vitus teaches wherein the motion scenario data of each one of the plurality of mode modules include the preprogrammed gesture.  (Column 2 10-67, discloses classifying motions by types and determining motions and number of motions occurring in a predetermined period and updating a state based on the detected motion.  The examiner interprets as picking or setting down the device)

Regarding claim 13, Vitus teaches the system comprising:  (Column 1 48-67, discloses a user authentication framework and using analyzing sensor data to determine access to a mobile device.  The sensors include a motion sensor and Fig. 6, Column 11 37-67, discloses facilitating authentication of a user based on sensor data) an electronic storage medium, (Column 2 1-28) an environment detection system, and a software-based application stored in the electronic storage medium (Column 2 1-28, discloses environmental sensors and Fig. 3, 300 and Column 2 1-20, discloses various environmental sensors in a system) wherein the environment detection system is adapted to generate and output information relative to a location of the mobile device with respect to the user and to the processor to assist in the determination. (Column 2 30-45, discloses providing a location of the mobile device with respect to the user and Column 2 1-67, discloses determining whether the user is in possession of the module and additional motion detection to classify a motion and toggle between the access and no access state, additional, as an option, the mobile device may receive a location of the device (signal receiver) to switch to an authentication mode (Column 11 44-67).  The location may affect the probabilities that were determined by detecting a motion of the device and update the state the user is in possession of the device or not and Column 7 4-56, discloses a sensor data analysis module that receives sensor data representing information captured from one or more sensors and is analyzed to determine any changes in sensor data such as motion to determine authentication and Column 8 23-45, discloses motions can be determined on sensor data and audio received by the device The examiner interprets one or more sensors including a location sensor receiver can affect the actuation between the user in possession (access state) or not in possession (no access)))
Vitus fails to teach a gesture-based access control system applied by a user to gain access through a door, and executed by the processor for generating a determination that the user of the mobile device has performed an intentional motion indicative of an intent to gain access through the door,
von Badinski teaches a mobile device in possession of the user and a processor (0004,0170, describes wearable Internet of Things (IOT) devices.  The examiner interprets the user is in possession of the device) a gesture-based access control system applied by a user to gain access through a door, (0288, discloses predetermined gestures for access to each of the discloses different data sets including opening a door) and executed by the processor for generating a determination that the user of the mobile device has performed an intentional motion indicative of an intent to gain access through the door, (0265, determining a gesture of accessing a door
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vitus to incorporate the teachings of von Badinski.  Doing so would allow for a preprogrammed motion to be stored that correlates to an individual access mode and upon receiving the preprogrammed motion trigger the mobile device to provide access to the user or not to provide access to the user depending if the received signal matched the previously stored information in order to facilitate access.  

Regarding claim 14, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 13.  Vitus teaches wherein the environment detection system includes a light sensor. (Column 4 1-15, disclose a light sensor)

Regarding claim 15, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 13.  Vitus teaches wherein the environment detection system includes a temperature sensor. (Column 4 1-15, disclose a temperature sensor)

Regarding claim 16, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 13.  Vitus teaches wherein the environment detection system includes a proximity sensor. (Column 4 1-15, disclose a proximity sensor)

Regarding claim 17, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 13.  Vitus teaches wherein the environment detection system includes a visual camera.  (Column 4 1-15, disclose a video camera)

Regarding claim 18, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 13.  Vitus teaches further comprising: a local access assembly adapted to actuate between an access state and a no-access state, and receive an actuation command signal from the mobile device upon the determination that the intentional gesture was performed by the user. (Column 2 1-67, discloses two states of a possession of a user and determining a location of the user where the user will not be able to authenticate unless the user is in possession of the mobile device based on a classified motion of the mobile device and the location of the device)

Regarding claim 19, Vitus and von Badinski teach the gesture-based access control system set forth in claim 1.  
Vitus fail to teach wherein the local access assembly is constructed to provide access through a door.
von Badinski wherein the local access assembly is constructed to provide access through a door. (0288, discloses accessing a door and 0169-0170, discloses various modules including a WCD 110 that detects gestures for particular tasks)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vitus to incorporate the teachings of von Badinski.  Doing so would allow for a preprogrammed motion to be stored that correlates to an individual access mode and upon receiving the preprogrammed motion trigger the mobile device to provide access to the user or not to provide access to the user depending if the received signal matched the previously stored information in order to facilitate access.  

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Vitus (9781106) in further view of von Badinski (20150223696) in further view of Azar (20130223696)

Regarding claim 2, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 1, 
Vitus and von Badinski fail to teach wherein the motion includes an intentional gesture performed by the user signifying an intent to gain access, and the command signal is sent when the intentional gesture matches the preprogrammed gesture.
Azar teaches wherein the motion includes an intentional gesture performed by the user signifying an intent to gain access, and the command signal is sent when the intentional gesture matches the preprogrammed gesture. (0004, 0007, discloses a gesture associated with device’s display and allowing access to the device if the gesture matches a pre-programmed gesture such as a pattern and recognizing the gesture and allowing access to the device)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vitus and von Badinski to incorporate the teachings of Azar.  Doing so would allow for a preprogrammed motion to be stored and upon receiving the preprogrammed motion trigger the mobile device to provide access to the user or not to provide access to the user depending if the received signal matched the previously stored information in order to facilitate access to the mobile device.  

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Vitus (9781106) in further view of von Badinski (20150223696) in further view of Azar (20130223696) in further view of Stinson (20110197263)

Regarding claim 3, Vitus, von Badinski, and Azar teaches the gesture-based access control system set forth in claim 2.
Vitus, von Badinski, and Azar fails to teach wherein the motion is a compound motion indicative of the user performing a motion independent of the intentional gesture and while performing the intentional gesture. 
Stinson teaches wherein the motion is a compound motion indicative of the user performing a motion independent of the intentional gesture and while performing the intentional gesture. (0026-0028, discloses one or more gestures made by a user in a physical space and learning gestures and learning new gestures by identifying an input command while a gesture is being made)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vitus, von Badinski, and Azar to incorporate the teachings of Stinson.  Doing so would allow for a preprogrammed motion to be stored and upon receiving the preprogrammed motion trigger the mobile device to provide access to the user or not to provide access to the user depending if the received signal matched the previously stored information in order to facilitate access to the mobile device.  

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Vitus (9781106) in further view of von Badinski (20150223696) in further view of Stinson (20110197263)

Regarding claim 9, Vitus and von Badinski teaches the gesture-based access control system set forth in claim 8.  Vitus teaches wherein the application includes a selection module and a plurality of mode modules, (Column 4 43-67, discloses selectively receiving information and Column 2 1 40, discloses a state of the device including whether the user is in possession of the device) 
Vitus and von Badinski fails to teach the selection module being configured to receive categorized information from the motion module, the environment module, and the activity notification module, and based on the categorized information select one of the plurality of mode modules configured to determine based on the categorized information if the intentional gesture was performed.
Stinson teaches the selection module being configured to receive categorized information from the motion module, the environment module, and the activity notification module, and based on the categorized information select one of the plurality of mode modules configured to determine based on the categorized information if the intentional gesture was performed.  (Column 2 1 20, discloses analyzing and monitoring the sensor data)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vitus and von Badinski and Azar to incorporate the teachings of Stinson.  Doing so would allow for a preprogrammed motion to be stored and upon receiving the preprogrammed motion trigger the mobile device to provide access to the user or not to provide access to the user depending if the received signal matched the previously stored information in order to facilitate access to the mobile device.

Arguments
Applicant’s arguments, see Remarks, filed 4/22/2022, with respect to the rejection(s) of claim(s) 1 and 13 under Vitus have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vitus in further view of von Badinski

The applicant’s first argument (pp 9-12) is that the prior art (Vitus) fails to disclose “a gesture-based access control system…Vitus discloses a method for modeling user possession for mobile device for user authentication framework.” The examiner respectfully disagrees.  Vitus discloses (Fig. 3, 330, sensors 120 (motion sensors), Column 2 10-31, discloses determining if a user is in possession of a mobile device they wish to access and classifying motions by type based on received sensor data and/or a number of motions in a predetermined time period and updating a state of the device (user is in possession of the device or user is not in possession). And Column 1 48-67, discloses analyzing at least one sensor data (motion sensor) to determine that the user is in control of the mobile device in order to determine whether to require additional authentication such as a password to access the mobile device. And Column 7 14-26, discloses determining a trajectory of motion of the mobile device relative to the user of the device which is used to determine a state of the device in order to access the device and Column 8 1-67, discloses limiting access to full or partial access of the device based on a confidence level the user is in possession of the device based on the type of motions or how many motions are received from the device in a predetermined time period. The actions may include taking the device out of a pocket, putting the device in the pocket, taking a picture, etc. and Column 10 1-10, discloses usage awareness profiles tailored to each user.  The examiner interprets that “a gesture-based access control system is disclosed by the teachings of Vitus as the system can build a profile for different users and classify types of motions (gestures such as taking the phone out of pocket, putting the phone in pocket, etc.) of the mobile device in order to access the functionality of the device. The examiner suggests modifying the language of the limitation to “a gesture based navigation and/or access system” if the intent is to navigate the mobile device system as well as accessing the device.  

The applicant’s second argument (pp 9-12) is that the prior art (Vitus) fails to disclose “a local access assembly that is a separate element from the mobile device…the mobile device that is not in possession by the user is not a local access assembly…it is to gain access to the mobile device in possession of the user and not to gain access via the local access assembly of claim 1…In Claim 1, the user is in possession and enacts a gesture to gain access via the local access assembly, and not to gain access to the user’s mobile device...the actual access is to the mobile device is possession of the user and not any of the mobile devices not in possession by the user.” The examiner respectfully disagrees.  The applicant states “Vitus does not disclose a local access assembly that is a separate element from the mobile device.”  However, this is not captured in the language of the claim limitation.  The claim limitation states “a local access assembly adapted to operate between an access state and a no-access state, the local access assembly including a controller to effect actuation between the access state and the no-access state and a signal receiver”  Vitus discloses “operate between an access state and a no-access state.”  using the local access assembly (access control module Fig.3, 330). Vitus discloses (Column 7 4-12, Column 5 25-40, Fig. 3, 330 Memory 230 containing and authentication and access control module which receives inputs from sensors in the mobile device. The mobile device includes hardware/software to execute the authentication of a user.  The sensors detect motion which determine the user is in possession of the device to determine access to the device. And Column 2 11-32, discloses detecting if the user is in possession of the device in order to require authentication. The examiner interprets that if a confidence level of possession of the device is above a threshold (Column 8 1- 16) the device toggles between access and a no-access state). The applicant’s intent appears that the user is in possession of the device already and the gesture is to gain access to the device using a separate local access assembly.  The claim limitation does not make this clear.  Vitus discloses determining access based on whether the user is in possession of the device.  The examiner has added prior art reference von Badinski. See detailed rejection above. The examiner suggests an examiner interview for further clarification on this limitation and to convey the intent of the applicant regarding the local access control module. For this reason this argument is not persuasive. For this reason this argument is not persuasive.

 112(f) and 112(b)
	The applicant has pointed to significant structure in the applicant’s specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday; 8:00AM -5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144